Case 3:18-CV-00520-DNH-DEP Document 45 Filed 03/22/19 Page 1 of 2

Ralph DeSimone, Esq.

Bar Roll No. 512167

DESIMONE & ASSOCIATES, LLC
745 Fifth Avenue, Suite 500

New York, New York 10151

Tel (646) 776-7425

Fax (212) 207-3111

Attorneysfor Plaintlf@'

UNI'I`ED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

X
DANIEL MACDONALD,
ELIZABETH MACDONALD and
JOSEPH MACDONALD,
Civil Action No. 3:18-CV-0520
Plaintiffs, (DNH)(DEP)
V.
MYRL RAY STEPHEN MANLEY, M.D.,
RIGH'I` DIRECTION CRISIS
INTERVENTION, STIPULATION OF
DISCONTINUANCE
Defendants.
X

 

IT IS HEREBY STIPULATED AND AGREED by and between the
undersigned attomeys, that the above captioned action, be and the same is hereby
discontinued as to all claims by Plaintiffs Elizabeth MacDonald and Joseph MacDonald
against defendant Myrl Ray Stephen Manley, M.D., With prejudice and without costs to

any party, and this

Case 3:18-CV-0052O-DNH-DEP Document 45 Filed 03/22/19 Page 2 of 2

stipulation may be filed with the CIerk of the Court without further notice.

Dated; March ll;>;9,\2019 March §?_Q~zow

DeSIMONE & ASSOCIATES, LLC

f.

 

»B§: RATPFnbesmoN§

Attorneys for Plaintiffs
DANIEL MACDONALD,
ELIZABETH MACDONALD,
and JOSEPH MACDONALD
745 Fifth Avenue, Suite 500
New York, NY 10151

Phone (646) 776-7425

KUTNER FRlEDR]CH, LLP

By: CHARLES KUTNER

 

Attomey for the Defendant
MYRL RAY STEPHEN
MANLEY, M.D.

950 3rd Avenue

11"‘ Floor

New York, NY 10022-2775
Phone (212) 308-0210

